[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION/CLARIFICATION AND CORRECTION
1. Re: Medical Insurance
The phrase "per year" is clarified to read "per calendar year" to conform with the defendant's pre-tax health expense CT Page 5222 which is based on a calendar year.
2. Re: Medical Expenses
The children shall be treated by "in-group medical service providers" except in emergency situations or if the parties agree to an out of group provider.
3. Re: U.S. Savings Bonds
It was not the court's intent to include the defendant's nieces' and nephews' U.S. Savings Bonds as part of the 50/50 distribution of the U.S. Savings Bonds.
4. Income Tax Deduction
The defendant is entitled to claim the younger child as a dependent for federal and state income tax purposes commencing with the year 1998 and thereafter.
5. The snow blower is awarded to the wife.
6. The defendant is responsible for transporting the personal property which was assigned to him. Arrangements for the pick up of the property shall be made within 30 days of date.
Coppeto, J.